Citation Nr: 0706199	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for right ear tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1956 to 
October 1975.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2000 rating decision by 
the Waco, Texas Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that denied the veteran's claims 
for service connection for hearing loss and tinnitus in his 
right ear.

The matter was last before the Board in August 2005 when it 
was remanded for compliance with the Veterans' Claims 
Assistance Act ("VCAA") and to schedule the veteran for an 
audiologic examination.  The veteran testified before the 
undersigned Veterans' Law Judge at a Travel Board hearing in 
Waco, in February 2005.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss was not incurred in 
or aggravated as a result of the veteran's military service, 
nor may it be presumed to have been so incurred or 
aggravated.  

2.  The veteran sustained tinnitus as a result of active 
military service.


CONCLUSIONS OF LAW

1.  The veteran's right ear hearing loss is not the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  The criteria for the establishment of service connection 
for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. § 3.303 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in April 
2003, April 2004, September 2005 and May 2006.

Each of the April 2003, April 2004, September 2005 and May 
2006 letters advised the veteran that evidence showing 
hearing loss and/or tinnitus linked to service was necessary 
to substantiate the claims.  The letters also described 
entitlement to service connection for "presumptive 
conditions" that are first shown after service.  The letters 
all provided the veteran with examples of evidence necessary 
to support his claims including dates and places of medical 
treatment.  Medical authorizations were provided so VA could 
assist in obtaining private medical records.  The letters 
advised the veteran of the evidence in the claims file, of 
VA's duty to obtain relevant federal records and that VA 
would make reasonable efforts to obtain private records.  The 
elements of a claim for service connection were also provided 
in the April 2003, April 2004 and September 2005 letters.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO sent the veteran a 
letter advising the veteran of such information in May 2006 
and September 2006.  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file.  The RO has requested and obtained all available 
medical records from the Central Texas VA Heath Care System 
Medical Center ("VAMC") (Marlin and Temple).  Additionally, 
the veteran has been afforded several examinations in 
connection with the claim, most recently in August 2006.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
"positive" and "negative" evidence are in equipoise.  The 
veteran prevails in either event.  However, if the weight of 
the evidence is against the veteran's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a) (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).  Certain chronic disabilities, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Hearing Loss

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385 (2006).  "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims ("Court") explained 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service-connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

There is evidence of a current right hearing loss disability 
that meets the criteria set forth in 38 C.F.R. § 3.385.  The 
regulation at 38 C.F.R. § 3.385 defines hearing disability 
for VA purposes.  That regulation prohibits a finding of 
hearing disability where threshold hearing levels at 500, 
1000, 2000, 3000, and 4000 Hz are all less than 40 decibels 
and at least three of those threshold levels are 25 decibels 
or less.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
In an October 2000 audiology examination, the veteran scored 
40 at 3000 Hz, during a February 2002 VA audiology 
examination, the veteran scored 40 at 3000 Hz; during an 
August 2006 VA examination, the veteran scored 45 at 3000 Hz.  
Each of these scores meets the regulatory standard to qualify 
the veteran for service connection.  However, as outlined 
above, the veteran must still prove his hearing loss was 
incurred in or aggravated by his military service.  
Unfortunately, the Board is unable to find competent evidence 
of record linking the veteran's current right ear hearing 
loss to his military service. 

The Board has reviewed the veteran's service medical records.  
There is no treatment or complaint for right ear problems.  
The veteran was treated multiple times for left ear 
infections and other problems; however, the right ear is not 
referenced.  The veteran's enlistment and separation 
examination are both audiologically normal.  Private medical 
treatment records and VA treatment records following 
separation from service are also negative for complaint or 
treatment of right ear problems.  While there are some 
notations made regarding the left ear, the right ear is 
noticeably absent from the records.  

The Board has also considered several written statements 
submitted by the veteran and his wife in support of his 
arguments that he has hearing loss as a result of his 
service.  To the extent that their statements represent 
evidence of continuity of symptomatology, without more, the 
veteran's statements are not competent evidence of a 
diagnosis of hearing loss, nor do they establish a nexus 
between a medical condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service-connection for right 
ear hearing loss and tinnitus.  Because the preponderance of 
the evidence is against this service-connection claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz, 274 
F.3d at 1365.

Tinnitus

On an Audiology Case History Form filled out for the Central 
Texas Veterans' Health System in April 2000, the veteran 
reported constant loud ringing in his right ear (worse when 
it's quiet) that he is unable to tune out.  He indicated the 
ringing had been progressively worsening since his military 
service in 1970.  He reported working in engine rooms, boiler 
rooms and fire rooms running machinery aboard ships in the 
Navy.

In statement dated January 2005, the veteran listed all the 
ships he was assigned to and the duties he performed, 
alleging the ringing in his ears was caused by his military 
service.  He stated he has been told there is no cure for the 
ringing in his ears.

The veteran's wife also submitted a statement in November 
2001 attesting to her experience with the veteran's hearing 
disability.  She stated that she has known the veteran for 
twenty years and that the veteran constantly complains about 
the ringing in both of his ears and that he has difficulty 
hearing conversations and the television.  She stated that he 
is uncomfortable around the children and other visitors as a 
result.  

The veteran's account is entirely consistent with the 
circumstances, conditions, and hardships of his service, 
despite the lack of any official record of documented in-
service tinnitus.  See 38 U.S.C.A. § 1154(b) (2002); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

During an October 2004 VA examination, the examining 
physician noted his review of the veteran's C-File and that 
the veteran retired from the Navy 29 years previously with 
very significant military noise exposure while working in 
engine rooms onboard ships and that his military noise 
exposure consisted of steam turbine engines and diesel 
engines while working in the engine rooms and fire rooms.  
The veteran told the examiner that he did not use ear 
protection during that time.  The veteran also denied 
significant non-military noise exposure subsequent to his 
separation from military service.  

The October 2004 examiner diagnosed the veteran with 
bilateral constant tinnitus.  A review of the veteran's SMRs 
however was negative for any diagnosis or complaint of 
tinnitus or tinnitus like symptoms at military retirement and 
therefore in the examining physician's opinion, the most 
likely etiology of the veteran's current tinnitus was 
presbycusis.  Based on available information, it was his 
opinion that it is less likely than not that the veteran's 
tinnitus was related to military noise exposure/acoustic 
trauma.

Following the Board's Remand in August 2005, another VA exam 
was administered in August 2006.  This examiner also opined 
that because there were no threshold shifts noted at any time 
while on active duty and the entire decline in the right ear 
has occurred subsequent to military retirement, it is less 
likely than not that current right-sided tinnitus would be 
related to noise-exposure.  

Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence, 
although such was confirmed during the each of the April 
2000, April 2002, October 2004 and August 2006 VA medical 
examinations.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  As such, the Board finds that the veteran has a 
current diagnosis of tinnitus.

In regard to the third element of service connection, namely 
a nexus between the claimed condition and military service, 
the Board finds that the veteran has demonstrated continuity 
of tinnitus symptomatology following his service discharge.  
Specifically, the veteran, as a layperson, is competent to 
testify regarding the existence of tinnitus and the duration 
of such symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Charles, supra.

At each of his VA examinations, the veteran has maintained 
that his tinnitus symptomatology began between 1967-1970, 
during his military service, and has continued to exist to 
the present time.  Further, in addition the veteran's 
statements, the statement from the veteran's wife attests to 
the veteran's continuous symptoms since his military service.

Because the veteran is diagnosed with tinnitus, and competent 
and credible testimony has been adduced indicating that the 
disorder has been present since active service, further 
factual development would not assist this inquiry and the 
benefit-of-the-doubt rule will be applied.


ORDER

Service connection for right ear hearing loss is not 
established.

Service connection for right ear tinnitus is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


